United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
J.J., Appellant
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY,
)
TRANSPORTATION SECURITY
)
ADMINISTRATION, El Paso, TX, Employer
)
___________________________________________ )
Appearances:
Gordon Reiselt, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1523
Issued: March 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 12, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated April 9, 2009, which affirmed the Office’s January 7,
2009 decision, which found that appellant did not sustain an injury in the performance of duty.
Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained an
injury in the performance of duty on March 15, 2008.
FACTUAL HISTORY
On November 18, 2008 appellant, then a 49-year-old security screener, filed a traumatic
injury claim alleging that, on March 15, 2008, he sustained an injury to his right hand/arm. He
alleged that he had numbness and cramping and locking in the performance of duty. Appellant
alleged that it was caused by a September 23, 2003 work injury, a ruptured bicep, which resulted

in a bone growing from where the tendon was repaired. He stopped work on May 23, 2008.1
The employing establishment controverted the claim. It noted that appellant failed to timely
inform his supervisor of the injury.
By letter dated November 20, 2008, the Office advised appellant that additional factual
and medical evidence was needed. It explained that the physician’s opinion was crucial to his
claim and allotted appellant 30 days within which to submit the requested information.
In a letter dated December 4, 2008, appellant’s representative provided appellant’s
responses to the November 20, 2008 correspondence. Appellant explained that, on March 15,
2008, he reported to work. He indicated that he had an ongoing restriction that prevented him
from using his right arm or hand. Appellant alleged that his supervisors found it “hard to
believe” that using his right hand “once in a while” would affect his condition. He alleged that
he took a class for “Travel Document Checker” and went on the floor for on-the-job training for
that position. Appellant noted that he was required to stand at a podium and utilize a loop and an
ultraviolet light to check boarding passes, IDs and passports. He alleged that because he had to
hold the form of identification while using the loop and placing it under the ultraviolet light, he
had to use his right hand. Appellant further explained that it was not possible to use his left hand
only. He alleged that, after 20 minutes, his right arm became numb and locked up. Appellant
noted that the only witness, was a coworker, named Gary who was shadowing his on-the-job
training. However, he indicated that he did not know Gary’s last name. Appellant indicated that
he reported his injury to his supervisor, Cathy Webb. He also noted that she would notify other
supervisors via e-mail to ensure that they were clear that appellant could not use his right arm or
hand. Appellant noted that, despite his request for a copy of that e-mail from Ms. Webb, she had
declined to comment.
By decision dated January 7, 2009, the Office denied appellant’s claim. It found that the
evidence supported that the claimed events occurred. However, there was no medical evidence
that provided a diagnosis which could be connected to the events.
In a January 7, 2009 letter, received by the Office on January 12, 2009, appellant’s
representative provided the Office with a December 23, 2008 report from Dr. Richard S.
Westbrook, a Board-certified orthopedic surgeon.
In his December 23, 2008 report, Dr. Westbrook noted appellant’s history. He found
that appellant had a worsening right carpal tunnel syndrome and chronic right radial neuropathy.
Dr. Westbrook advised that appellant had a biceps rupture and developed a radial nerve palsy
following the surgery, which had resolved. His findings included that appellant had calcification
of the arm, which was most likely in the area of the biceps tendon reconstruction. Dr. Westbrook
noted that it was causing nerve impingement on the radial nerve, which was causing discomfort.
He recommended removing this new bone formation as there was increasing symptomatology
1

The record reflects that appellant has a prior claim for a September 29, 2003 injury, which was accepted for
rupture of the right biceps tendon and surgical repair. Claim No. xxxxxx275. That case was previously on appeal
under Docket No. 09-75 (issued September 22, 2009). The Board found that the Office properly terminated
appellant’s compensation effective February 16, 2008 on the grounds that he refused an offer of suitable work.
Claim No. xxxxxx275 is not before the Board in the present appeal.

2

with the carpal tunnel which was secondary to compression in the upper arm area with a double
crush-type syndrome. Dr. Westbrook explained that the bony prominence caught the tendon and
was painful. He diagnosed biceps tendon rupture, carpal tunnel syndrome and radial neuropathy.
Dr. Westbrook recommended that the bony prominence be removed.
On January 16, 2009 appellant’s representative requested a review of the written record.
He noted that the report of Dr. Westbrook was not received in time, and requested that the Office
review the new evidence. Appellant’s representative enclosed another copy of the report, which
also contained a work capacity evaluation, also dated December 23, 2008. Dr. Westbrook
opined that appellant was unable to work and had not reached maximum medical improvement.
In an April 9, 2009 decision, the Office hearing representative found that the evidence
established that appellant had right upper extremity conditions. However, there was no medical
evidence to support that any such condition was causally related to the March 15, 2008
employment event. The hearing representative affirmed the January 7, 2009 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act3 and that an injury was
sustained in the performance of duty.4 These are the essential elements of each compensation
claim, regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.5
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred. The second
component is whether the employment incident caused a personal injury and generally this can
be established only by medical evidence.6 The employee must also submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury.7 The medical evidence required to establish causal relationship is usually
rationalized medical evidence. Rationalized medical opinion evidence is medical evidence
which includes a physician’s rationalized opinion on the issue of whether there is a causal
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

James E. Chadden Sr., 40 ECAB 312 (1988).

5

Delores C. Ellyet, 41 ECAB 992 (1990).

6

See John J. Carlone, 41 ECAB 354, 357 (1989).

7

Id. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee).

3

relationship between the claimant’s diagnosed condition and the implicated employment factors.
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
The evidence supports that the claimed job duties occurred as alleged on March 15, 2008.
Therefore, the Board finds that the first component of fact of injury is established; the claimed
work incident involving checking identification of travelers.
However, the medical evidence is insufficient to establish the second component of fact
of injury, that the employment incident caused an injury. The medical evidence of record does
not establish that appellant injured his right hand and arm while in the performance of duty on
March 15, 2008. The medical evidence contains no reasoned explanation of how the specific
employment incident on March 15, 2008 caused or aggravated an injury.9
In his December 23, 2008 report, Dr. Westbrook noted that appellant had a worsening
right carpal tunnel syndrome, and chronic right radial neuropathy. He also indicated that
appellant had a biceps rupture and developed a radial nerve palsy following the surgery, which
had resolved. Dr. Westbrook noted that appellant had calcification of the arm, which was most
likely in the area of the biceps tendon reconstruction and advised that it was causing nerve
impingement on the radial nerve, which was causing discomfort. The Board notes that he did not
offer a specific rationalized opinion addressing whether any of the diagnosed conditions were
caused or aggravated by particular work duties on March 15, 2008. Causal relationship must be
substantiated by reasoned medical opinion evidence.10 Although Dr. Westbrook noted
appellant’s medical condition, he did not address how appellant’s employment on March 15,
2008 caused or aggravated a diagnosed medical condition. There is no medical evidence to
support that the March 15, 2008 incident caused an injury.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.11
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.12 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit.
8

D.E., 58 ECAB 448 (2007).

9

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
10

Roy L. Humphrey, 57 ECAB 238 (2005).

11

See Joe T. Williams, 44 ECAB 518, 521 (1993).

12

Id.

4

The Office advised appellant of the evidence required to establish his claim; however,
appellant failed to submit such evidence. Appellant did not provide a medical opinion which
describes or explains the medical process through which the March 15, 2008 work incident
would have caused the claimed injury. Accordingly, he did not establish that he sustained a right
arm or hand condition in the performance of duty. The Office properly denied appellant’s claim
for compensation.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the April 9 and January 7, 2009 decision of the
Office of Workers’ Compensation Programs is affirmed.
Issued: March 3, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

